The opinion of the Court was by
Weston C. J.
We do not perceive sufficient ground for distinguishing this case from others, cited for the defendants, where the owners were held not liable for supplies furnished for a vessel, which the master had taken on shares. The master was to take the outfits and supplies from the owners, but it was to be in their character as merchants. The letter of the master, which is a part of the case, shows that he was to be the purchaser of the barrels. They were, it seems, to he charged in the great general bill, but this was with a view to a proper adjustment of the business, among the parties concerned. We cannot deduce from the testimony of the master, that it was the intention of the owners to pledge their credit for the barrels, which it belonged to him to purchase. Their letter to him contains only matter of advice, as to the course which it would be proper for him to take.
But if the plaintiff’s claim was against the owners and sbares-men of the vessel, as ho charged it, he has released the master, who was one of the principal sharesmen. And it is a well established principle of law, that if a creditor releases one of several, who are jointly liable to him, all are thereby discharged. Tuckerman & al. v. Newhall, 17 Mass. R. 581.

Plaintiff nonsuit.